ACCEPTED
                                                                                                                                 06-16-00043-CV
                                                                                                                      SIXTH COURT OF APPEALS
                                                                                                                            TEXARKANA, TEXAS
                                                                                                                             7/8/2016 4:18:39 PM
Appellate Docket Number: 06-16-00043-CV                                                                                         DEBBIE AUTREY
                                                                                                                                          CLERK
Appellate Case Style: ln the Est. of Jorge Alejandro Palrneros, Dece:aseA

                      Vs.



Companion Case No.:                                                                                             FILED IN
                                                                                                         6th COURT OF APPEALS
                                                                                                           TEXARKANA, TEXAS
                                                                                                         7/8/2016 4:18:39 PM
                                                                                                             DEBBIE AUTREY
Amended/corrected statement: DOCKETING STATEMENT (Civil)                                                         Clerk

                                          Appellate Court: 6th Court of Appeals
                                     (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                              IJ, Appellant Atterney(s)

[ Person 0 0rgamzation (chooseone) C LeadAttorney
                                                                         First Name: Paul

FirstName: Alejan=dro Middle Name: R.

Middle Name: Jorge Last Name: Hornung
LastName: Palrneros Suffix:

Suffix: Law Firrn Name: Law Oftices of Domingo A. Garcia, P'.C.
Pro Se: 0 Address l : 600 Bank of America Twr. - Oak Cliff
                                                                         Address 2: 400 S. Zang Blvd.

                                                                         City: Dallas
                                                                         State: Texas Zip+4: 75208
                                                                         Telephone: 214/9414300 ext. 142
                                                                         Fax: 214"943-7536

                                                                         Email: paullaw(swbeil.net
                                                                         SBN: 00795831


L Appellant                                                               Il. Appellant Attorney(s)

[gl Person g Organization (chooseone)                                    [] Lead Attorney
                                                                         First Name:

First Name: Maria                                                        Middle Name:

Middle Name: Dolores                                                     Last Name:

Last Name: Osornio                                                       Suffix:

                                                                         Law Firm Name:
Suffix:

ProSe: 0                                                                 Address l:

                                                                         Address 2:




                                                             D'wrsm 1 rsG 1 n
                                                                    City:

                                                                    State: Texas Zip+4:
                                                                    Telephone: ext.
                                                                   Fax:

                                                                   Email:

                                                                    SBN:


I. Appellant                                                        11. Appeltant Attormey(s)

0 Person § Organization (chooseone) 0 LeadAttorney
Organization Name: The Law Office of Domingo Garcia, p.c. First Name:
FirstName:                          MiddleName:

MiddleName:                               LastName:

LastName:                                  Suffix:

Suffix: LawFirmName:
ProSe:0                            Addressl:
                                                                   Address 2:

                                                                   City:

                                                                   State: Texas Zip+4:

                                                                   Telephone: ext.
                                                                   Fax:

                                                                   Email:

                                                                   SBN:


111. AppelMee                                                       IV. Appellee Attorney(s)
[g Person gOrganization(chooseone) [g LeadAttorney
                                                                   First Name: J.

FirstName: Brandie MiddleName: A.

MiddleName:                              LastName:                          Asafi

LastName:                         Solis        Suffix:

Suffix:                 LawFirrnName:

ProSe: 0 Addressl: P.O.Box460082
                                                                   Address 2:

                                                                   City: Houston

                                                                   State: Texas Zip+4: 77056
                                                                   Telephone: 713/629-8600 e,I
                                                                   Fax: 713/639-8600

                                                                   Email: Asafi@AsafiLawFii'rn.cono
                                                                   SBN: 24043536


111. Appellee                                                       IV. Appeilee Attorney(s)

[g Person [i Organization (choose one)                             [J Lead Attorney
                                                                   First Name: George

First Name: George                                                 Middle Name: L.
                                                   D?Middle Name: L.                     Last Name: Preston

Last Name: Preston                  Suffix:

Suffix:                             Law Firm Name:

Pro se: O                           Address l:       16 Clarksville St.

                                    Address 2:

                                    City:            Paris

                                    State: Texas
                                                                          Zip+4: 75460-5809
                                    Telephone: 903/785-1693                   ext.

                                    Fax: 903/785-1696

                                    Email: glplegalasst@yahoo.com
                                    SBN: i6270000




                     lDst- - a) -l 1 r{
V. Perfection Of Appeal And Jurisdiction
I




                                                                                                                I
    Nature of Case (Subject matter or type of case): Estate proceediixgs and Adrninistration

    Date order or judgment signed: June 7, 2016                               Type of judgment: Bench Tria1

    Date notice of appeal filed in trial court: June 23, 2016
    If mailed to the trial court clerk, also give the date mailed: ri/a

    Interlocutory appeal of appealable order: [] Yes § No
    If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
    Sectioii 32.001(c) of the Texas Estates Code
    Accelerated appeal (See TRAP 28):             €YesDN0
    If yes, please specify statutory or other basis on which appeal is accelerated:
    n/a


ParentalTerrninationorChildProtection?(SeeTRAP28.4): []Yes ?No

    Permissive? (See TRAP 28.3):                   [lYes §No
    If yes, please specify statutory or other basis for such status:
ri/a

Agreed? (See TRAP 28.2):                           € Yes € NO
    If yes, please specify statutory or other basis for such status:
ri/a


Appeal should receive precedence, preference, or priority under statute or rule:                    €YesXN0
If yes, please speci fy statutory or other basis for such status:
n/a

Doesthiscaseinvolveanamountunder$l00,000? [JYes[]No
Judgment or order disposes of all parties and issues: § Yes []No
Appeal from final judgment:                                   (Q Yes 0 No
Doestheappealinvolvetheconstitutionalityorthevalidityofastatute,rule,orordinance? 0Yes§No

Vl. Actions Extending Time To Perfed Appeaj                                                                     l
I




Motion for New Trial:                    []Yes [g No                    If yes, date filed: ri/a

MotiontoModifyJudgment: []Yes [giNo                                     If yes, date filed: n/a
Request for Findings of Fact 0 Yes [gl NO                               If yes, date filed: n/a
and Conclusions of Law:

Motion to Reinstate:
                                         €Yes €N0                       If yes, date filed: a'i}a
                                         gYes§No                        If yes, date filed: n/a
Motion under TRCP 306a:

Other:                                   gYes [glNo
If other, please specify: n?a

Vll. lndigency Of Party: (Attach file-stamped cops' of affidavit, and extension motion if flled.)
                                                                                                                I
I




Affidavit filed in trial court: € Yes G NO                             If yes, date filed: ia

Contestfiledintrialcourt: €Yes €N0                                     If yes, date filed: n/a

Date ruling on contest due: n/a

Ruling on contest: g Sustained [] Overruled                            Date of ruling:

                                                                        ri.-. A .-t qts
Vlll. Bankrnptcy

Hasanypartytothecourt'sjudgmentfiledforprotectioninbankmptcywhichmightaffectthisappeal? gYes§No
If yes, please attach a copy of the petition.



Date bankniptcy filed: n/a Bankruptcy Case Number:




IX. Trial Court And Record


Court: CountyCourt Clerk'sRecord:

Coun' HoPk'ns TrialCourtClerk: gDistrict [QCounty
TrialCourtDocketNumber(CauseNo.):Pl5-13793 Wasclerk'srecordrequested? [iYes [JNo
                                                                 If yes, date requested: n/a
Tr!al Judge (WhO fried Or djSPOSed Of CaSe): If no, date it will be requested: July 19, 2016
F'S' Name: Roe Were payment arrangements made with clerk?
MiddleName: §Yes€NOJndigent
Last Name: Newsom
                                                                  (Note: No request required under TRAP 34.5(a),(b))
Suffix:

Address l: P. 0. Box 288

Address 2 :

City: Sulphur Springs
State: Texas Zip+4: 75483
Telephone: 903/438-4006 ext.
Fax: 903/4381-41 10

Email: cclerk@hopkinscountytx.org




Reporter's or Recorder's Record:

Is there a reporter's record'. (gYes [i No
Wasreporter'srecordrequested? [lYes[JNo

Was there a reporter's record electronically recorded? § Yes 0 No
If yes, date requested: ia

If no, date it will be requested: July 19, X) 16
Were payment arrangements made with the court reporter/court recorder? €Yes € NO []Jndigent




                                                         rs--.- r .-t qrs
[giCourt Reporter [gl Court Recorder
QOfficial []Substitute



First Name: Janna

Middle Name:

Last Name: Ruisliing
Suffix:

Address 1 : P. 0. Box 48

Address 2:

City: Cooper
State: Texas Zip+4: 75432
Telephone: 903/268-2942 ext.
'Fax:

Email: rushingrepoitmg@yaboo.com

X. Supersedeas Bond

 Supersedeas bond filed: [] Yes [§ No If yes, date filed: ryla

 Will file: [J Yes g No


Xl. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary reief) from this Court? g Yes [gl No
 If yes, briefly state the basis for your request: n/a



Xll. Alternative Dispiite Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, l 1th, 12th, 13th,
hr 14ta& Court of Appeal)

Should this appeal be referred to mediation? € Yes o No
If no, please specify:Appel}ees and tlieir attorneys heve no rnotiyation to mediate.
Has the case been through an ADR procedure'. [iYes § No
If yes, who was the mediator? n/a
What type of ADR procedure? ri/a
At what stage did the case go through ADR? 0 Pre-Trial [] Post-Trial 0 0ther
If other, please specify: n/a

Type of case'! Estate proceedings and Adrninistration
Give a brief description of the issue to be raised on appeal, the relief souglit, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
remAttorney's fees (trial): $0.00
Attorney's fees (appellate): $0.00
Other: $0.00

If other, please specify: n/a



Will you challenge this Court's jurisdiction? [] Yes [J No
Does judgment have language that one or more parties "take nothing"? [] Yes § No
Does judgment have a Mother Hubbard clause? [§Yes [1 No
Other basis for finality? Order denyirig motion to remove Ms. Solis states it is fina1 and appealable.
Rate the complexity of the case (use 1 for least and 5 for most complex): g 1 [J2 g 3 [] 4 [] 5
Please make my answer to the preceding questions known to other parties in this case. [J Yes 0 No
Can the parties agree on an appellate mediator? 0 Yes § No
If yes, please give name, address, telephone, fax and email address:
Name Address Telephone Fax Email
n/a


Languages other than English in which the mediator should be proficient: Spanisli
Name of person filing out mediation section of docketing statement: Bill Nelson, paraiegal



Xlll, R61aied Matters

List any pendir+g or past related appeals before this or any other Texas appellate court by couit, docket number, and style.

DocketNumber:n/a                                           TrialCourt:


  Style:

      Vs.




                                                               n - - - '7 ?t * ri
rXIV. Pro Bono Program : (Complete section if filing in the 1st, 3rd, 5th, or l 4th Courts of Appeals)                                             1
    The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
    Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
    the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-'nve (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              0 Yes § No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regardingtheappeal? €Yes [gN0
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Departrnent of Health and Human Services Federal Poverty Guidelines? 0 Yes [X No

These guidelines can be found in the Pro Bono Program Pamph]et as well as on the internet at littp://aspe.hhs.gov/poveity/06poveity.slitml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? € Yes [X NO
If yes, please attach an Affidavit of Indigency comp]eted and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature

                                                                                                                                              l
l




       P? ?l'nty71 -/,/) b-) ')ee-d ')r.                   cr y q'r*

    Signature of counsel (or pro se party)                                                 Date:            July 8. 2016



Printed Name: Paul R. Hornurig                                                             State Bar No.: 00795831




Electroiiic Signature:
       (Optional)




                                                                  D,,, 0 ,l 1 A
l   XVI. Certificate of Service




                                                                                                                                                 l
    The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
    court's order or judgment as follows on


            Pc-=,< +t=mu-1 u-ilp l-7 !?,:! 7,-,,
                             g
                                                               '5A,, (],,.
    Signature of counsel (or pro se party)                                            Electronic Signature:
                                                                                             (Optional)

                                                                                      State Bar No.: 0079583 )
    Person Served

    Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
    state:

                                 (l) the date and manner of service;
                                (2) the name and address of each person served, and
                                (3) if the person served is a party's attorney, the name of the party represented by that attorney


    Please enter the following for each person served:


    Date Served: July 8, 20i6
    Manner Served: eServed


    First Name:      J.


    Middle Name: A.

    Last Name: Asafl
    Suffix:

    Law Firm Name:

    Address 1 :      p.o. Box 460082

    Address 2:

    City:            Houstoii

    State Texas                           Zip+4: 77056

     Telephone: 713/629-8600              ext.

    Fax: 713/629-8600

    Email: Asafi@AsafiLawFirr+i.com
    If Attorney, Representing Party's Name: Brandie Solis

    Please enter the following for each person served:




                                                                       D'?ries O rsl 1 l'l
Date Served: July 8, 2016
Mamier Served: eServed


First Name: George

Middle Name: L.

Last Name: Preston
Suffix:

Law Firrn Name:

Addressl:         16ClaitsvilleSt.

Address 2:

City:           Paris

State Texas                          Zip+4: 75460-5809
Telephone: 903f785-1693              ext.

p2sz; 903/785-?696

Email: glplegalassst@yahoo.com

If Attorney, Representing Party's Name: George L. Prestori




                                                             n... 1/'l .€ *rs